Citation Nr: 1437281	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  04-14 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals of a right knee total knee arthroplasty (TKA), for the period from September 1, 2005 to August 23, 2011, and from October 1, 2011. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The Veteran served on active duty from July 1970 to October 1990. 

This case comes before the Board of Veterans' Appeals (Board) from a February 2003 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida, which, in part, denied a rating in excess of 10 percent for the Veteran's right knee disorder. 

In a September 2006 rating decision, the RO granted a temporary total evaluation (TTE) from July 30, 2004 to August 31, 2005, with a 30 percent rating assigned as of September 1, 2005.  The 10 percent rating remained in effect prior to July 30, 2004. 

In an April 2008 decision, the Board disposed of the staged rating in effect prior to July 30, 2004 by increasing this rating to 20 percent, but remanded the remaining issue of entitlement to a rating in excess of 30 percent as of September 1, 2005 (following a period of TTE) for further development.  The issue was again remanded for additional development in May 2009. 

Subsequently, the Board denied the claim in an October 2011 decision and the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2012 order, the Court vacated the Board's October 2011 decision and remanded the issue for further development pursuant to a Joint Motion for Remand filed by representatives of the Veteran and VA. 

While this issue was on appeal, the RO granted a TTE for the right knee disability, for the period from August 24, 2011 to September 30, 2011, and then returned the disability rating to 30 percent thereafter.  Given the foregoing, the issue has been characterized as stated on the title page of this decision.  The period covered by this appeal does not reflect those two time periods when the Veteran received a TTE for his right knee disability.  In October 2010, the Board remanded the claim for additional development.  


FINDING OF FACT

For the period from September 1, 2005 to August 23, 2011, and from October 1, 2011, the Veteran's service-connected total right knee replacement is shown to have been productive of complaints of pain, and some limitation of motion, but not ankylosis, nonunion of the tibia and fibula, or right knee extension limited to 30 degrees. 


CONCLUSION OF LAW

For the period from September 1, 2005 to August 23, 2011, and from October 1, 2011, the criteria for a rating in excess of 30 percent for service-connected total right knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5055, 5256, 5261, 5262 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

With regard to the history of the disability in issue, in 1971, the Veteran sustained a torn meniscal cartilage.  He had ongoing symptoms since that time, with several surgeries.  He had increasing pain and stiffness in the 1990s.  A January 2003 VA examination report noted the presence of degenerative joint disease.  In July 2004, the Veteran underwent a total right knee replacement (TKR).  A July 2004 postoperative report stated that the knee arthroplasty had satisfactory alignment; subsequently dated reports noted that he continued to have pain and some limitation of motion.  In August 2011, he underwent a revision of his TKR.  See 38 C.F.R. § 4.1 (2013).  

In April 1991, the RO granted service connection for a right knee disability, evaluated as noncompensable.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c).  In February 2003, the RO increased the Veteran's rating to 10 percent, and the Veteran appealed the issue of entitlement to an increased rating.  In an April 2008 decision, the Board disposed of the staged rating in effect prior to July 30, 2004 by increasing this rating to 20 percent, and remanded the remaining issue of entitlement to a rating in excess of 30 percent as of September 1, 2005 (following a period of TTE) for further development.  

The issue on appeal is whether a rating in excess of 30 percent is warranted as of September 1, 2005 to the present (exclusive of the period for which a TTE has been granted, i.e., from August 24, 2011 to September 30, 2011).  

The Board notes that in November 2009, the RO granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), with an effective date of June 1, 2009.

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013). 

The RO has evaluated the Veteran's right knee disability under 38 C.F.R. § 4.71a, DC 5055. 

Under 38 C.F.R. § 4.71a, DC 5055, for one year following the implantation of a knee prosthesis, a 100 percent disability rating is assigned.  Thereafter, the minimum disability rating which may be assigned, post-knee replacement is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).
 
Under 38 C.F.R. § 4.71a, DC 5256 (ankylosis of the knee), a 40 percent rating is warranted for ankylosis in flexion between 10 degrees and 20 degrees. 

Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

Under 38 C.F.R. § 4.71a, DC 5261 (limitation in extension of the leg), a 40 percent rating is warranted for extension limited to 30 degrees. 

Under 38 C.F.R. § 4.71a, DC 5262 (impairment of the tibia and fibula), a 40 percent rating is warranted for nonunion of the tibia and fibula, with loose motion, requiring brace. 

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

When evaluating musculoskeletal disabilities, VA must consider whether a higher evaluation is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Nevertheless, pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Moreover, functional impairment must be supported by adequate pathology.  Id.; Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (both citing to 38 C.F.R. § 4.40).

While Social Security Administration decisions regarding unemployability are clearly relevant and should be weighed and evaluated, they are not controlling with respect to VA determinations.  See e.g., Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992). 

The Board finds that a rating in excess of 30 percent is not warranted.  None of the recorded ranges of motion dated on or after September 1, 2005 show that the criteria for a 40 percent rating have been met under DC 5261.  In this regard, the recorded ranges of motion for the right knee show that it had extension between 0 and 12 degrees, with most findings showing 0 degrees of extension (i.e., full extension).  VA examination reports, dated in March 2009 and April 2010, and VA disability benefits questionnaires (DBQs), dated in April and November of 2013, all show that the Veteran's right knee had extension to 0 degrees.  There was no evidence of ankylosis, or nonunion of the tibia and fibula.  In summary, the clinical findings do not show that the Veteran has any ankylosis of the right knee, or nonunion of the tibia and fibula, or that right knee extension is limited to 30 degrees.  As rating in excess of 30 percent is not warranted under either DC 5256, DC 5261, or DC 5262 or a combination thereof, the Board finds that assigning a higher rating for the residuals of right knee replacement based on intermediate degrees of residual weakness, pain or limitation of motion is not warranted. 

The Veteran's complaints of functional loss, especially within the context of DC 5261, have been considered.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca.  The VA progress notes, to include Tri-Care reports, as well as private treatment reports, show a large number of treatments for right knee pain.  In 2006, he underwent physical therapy.  He was noted to have a well-seated and aligned prosthetic device, and bones.  See e.g., reports, dated in February and July 2006.  A private report, dated in February 2012, notes that he had moderate effusion, and that, "Mobility is well intact and doesn't seem to give him any trouble."  A private report, dated in June 2012, notes that his bone scans were normal, and that his implants looked "quite solid."  A March 2013 VA progress note shows that the Veteran had no motor or sensory deficits.  Reflexes were +2/4, bilaterally.  


A March 2009 VA examination report shows that the Veteran reported using a cane, with progressive pain during the day.  He also reported fatigue and balance problems.  His pain was described as 1 on a scale of 10.  He described his pain as daily, constant pain, and flare-ups two to three times per week, lasting about 15 minutes, aggravated by using stairs or walking on uneven ground.  On examination, no assistive devices were used.  Gait was antalgic.  There was no atrophy, or contractures.  Strength was 5/5, bilaterally.  He could toe-walk, heel-walk, and heel-to-toe walk.  Sensation was normal bilaterally.  There was no painful motion, tenderness, fatigability, spasms, edema, lack of endurance, or weakness.  There was no additional limitation of motion after at least three repetitions.  X-rays revealed a marked polyethylene thinning of the total knee prosthesis.  The diagnosis noted right knee total knee arthroplasty, with minimal functional impairment.  The examiner stated that additional limitation of motion due to flare-ups could not be determined without resort to mere speculation.  

An April 2010 VA examination report shows that the Veteran reported worsening pain since his surgery, and that he also had stiffness, swelling, weakness, and giving way.  His pain was described as 3-to-4 on a scale of 10, daily, and constant.  He reported limitations on both standing and walking, and that he had flare-ups with pain of 8-to-9 on a scale of 10, 12 times per week, lasting one hour.  His symptoms were aggravated by walking or standing on uneven ground, or losing balance.  He reported using Tylenol about every four hours.  On examination, gait was essentially normal.  No assistive devices were used.  There was no atrophy, hypertrophy, or loss of tone.  Strength was 5/5, bilaterally.  He could heel-walk, toe-walk, and heel-to-toe walk.  Sensation was normal, bilaterally.  There was no loss of function with repetitive use (3 repetitions).  Loss of function due to flare-ups could not be determined without resorting to mere speculation.  X-rays were noted to show a satisfactory-appearing total knee prosthesis that appeared to be in good alignment.  The diagnosis was right knee total arthroplasty, service-connected, with minimal functional impairment.  The examiner concluded that the Veteran may be expected to engage in light and sedentary work and activities.  

A VA disability benefits questionnaire (DBQ), dated in November 2011, primarily pertains to the left knee, but shows that the right knee had 5/5 strength on flexion and extension.  The report notes a history of a TKR, right knee, in 2004, with no residuals.  

A VA disability benefits questionnaire (DBQ), dated in April 2013, shows that the examiner stated that the Veteran's claims files had been reviewed.  The Veteran reported right knee baseline pain of 2 on a scale of 1 to 10, with pain of up to 5.5.  He stated that it took him two hours to mow his lawn with a self-propelled mower, and that he could not work on his knees, crawl, climb stairs or ladders, and stand more than 30 minutes in the morning or ten minutes at night.  He reported using a walker three times per week.  He walked about 1/2-mile once a week for exercise.  The Veteran's history was noted to include a satisfactory bone scan and examination following his August 2011 TKR revision.  

The examiner stated the following: during flare-ups, the Veteran's additional limitation was that he was not able to ambulate without an assistive device because of an inability to bear weight on his knees, primarily the left knee.  It is not possible to give an exact percentage of limitation due to each knee, or to express the additional degrees lost during flare-ups because the Veteran was not experiencing a flare-up.  There was no objective evidence of polyethylene wear, or loosening of the prosthesis, infection, or fracture, in the right knee, and there were all recognized causes of swelling.  Therefore, his right knee swelling was not due to his service-connected disability.  On examination, there was no objective evidence of painful motion.  Following repetitive testing, there was no additional limitation of range of motion.  There was pain on movement, and swelling, resulting in less movement that normal.  Strength was 5/5 on flexion and extension.  An X-ray was noted to show status post total knee arthroplasty surgery with satisfactory alignment of the prosthesis components without evidence of loosening or infection.  The Veteran's ability to work was impacted due to difficulty kneeling, standing or walking for prolonged periods, or climbing, although an exact percentage due to each knee could not be provided.  

On November 1, 2013, the Veteran was afforded the opportunity to schedule an examination during a flare up.  He requested an appointment at 3:15 p.m., and he was accommodated.  He was therefore examined during a flare-up of right knee pain.  The examiner stated that the Veteran's claims files had been reviewed.  The Veteran was noted to occasionally use a cane or a walker.  On examination, the right knee had flexion to 110 degrees, and extension to 0 degrees.  These ranges of motion were unchanged following repetitive testing.  There was no objective evidence of painful motion.  The examiner stated that there was no additional limitation of motion following repetitive use testing.  There was additional functional loss due to less movement than normal, and swelling.  Strength was 5/5 on flexion and extension.  The Veteran's ability to work was impacted due to difficulty kneeling, standing or walking for prolonged periods, or climbing, although an exact percentage due to each knee could not be provided.  

A decision of the Social Security Administration (SSA), dated in March 2005, shows that the SSA determined that the Veteran was disabled as of October 2003, due to primary knee replacements.  

In summary, the Veteran's right knee is shown to be productive of pain, and swelling, and some limitation of motion.  However, he has repeatedly been found to have 5/5 strength in his right knee, with normal sensation.  There is no evidence of atrophy.  All three VA examination reports show that following repetitive testing, there was no additional limitation of range of motion.  The March 2009 and April 2010 VA examination reports show that the examiners determined that he had "minimal" functional impairment.  The Veteran has been shown to have satisfactory alignment of the prosthesis components without evidence of loosening or infection.  When the ranges of motion in the right knee are considered together with the lack of evidence showing functional loss, to include the findings (or lack thereof) pertaining to neurologic deficits, muscle strength, and the evidence of muscle atrophy, the Board finds that there is insufficient evidence to support a conclusion that the loss of motion in the right knee more nearly approximates the criteria for a 40 percent rating under DC 5261, even with consideration of 38 C.F.R. §§ 4.40 and 4.45. 

It certainly follows that the assignment a higher rating under DC 5055 for chronic residuals consisting of severe painful motion or weakness in the affected extremity has not been established.  The evidence highlighted above (the "DeLuca" findings) relate to the Veteran's complaints of pain on motion and weakness.  That evidence shows that the Veteran's right knee at its worst results in no more that moderate painful motion or weakness.

The Board has considered whether a separate rating is warranted for instability of the right knee.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  However, instability has not been objectively established.  See e.g., Tri-Care reports, dated in February, April, and July of 2006; VA examination reports, dated in March 2009, April 2010, and November 2011; report from Pensacola Orthopaedics & Sports Medicine, dated in July 2011.  As the medical evidence shows that the Veteran does not have any instability, the Board has determined that the evidence is insufficient to show that a separate rating is warranted for instability of the right knee.  The evidence is therefore insufficient to show recurrent subluxation or lateral instability of the right knee under DC 5257.  

Separate ratings under 38 C.F.R. § 4.71a, DC 5260 and DC 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).  In this case, the medical evidence shows that the Veteran's knee flexion is not limited to the extent necessary to meet the criteria for a separate 10 percent rating.  38 C.F.R. § 4.71, Plate II, DC 5260.  Range of motion findings, even when taking into account the complaints of pain and functional loss, did not come close to showing loss of flexion to 45 degrees.  See March 2009 VA examination showing flexion to 95 degrees, April 2010 VA examination showing flexion to 105 degrees, and April 2013 VA examination showing flexion to 120 degrees.  Additionally, to assign two, separate compensable ratings solely based on painful motion under two separate diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) would be in violation of the rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).  




C.  Conclusion

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected right knee disability are congruent with the disability picture represented by the disability rating assigned herein.  The criteria for the 30 percent rating assigned herein more than reasonably describes the Veteran's disability level and symptomatology.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Veteran is shown to have pain, some decreased motion, and swelling, in his right knee.  Evaluations in excess of 30 percent are provided for certain manifestations of the service-connected right knee, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms, and the level of functioning.  Given the foregoing, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is primarily manifested by right knee pain, and limitation of motion.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

With respect to the second Thun element, the evidence does not show that "related factors" are present.  The Veteran does not contend, and the evidence of record does not show, that his service-connected disability has resulted in any hospitalizations in the nine years following his TKR in 2004, with the exception of a revision in August 2011.  The Veteran has apparently been retired since 2003.  The SSA determined that he is disabled as of that date due to his bilateral knee disorders.  Furthermore, the Board affords more weight to the previously discussed physical findings, which are considered more probative evidence of his impairment.  Damrel; Murincsak; Odiorne.  The Board finds, therefore, that the Veteran's service-connected disability in issue does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  

In deciding the Veteran's increased rating claim, the Board has considered the determination in Hart v Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to increased ratings for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability in issue, such that an increased rating is warranted. 

The Board has also considered the written testimony of the Veteran.  The Board points out that, although a lay person is competent to testify only as to observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is not, however, competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this case, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs the lay statements.  Accordingly, the Veteran's claim must be denied. 

The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  38 C.F.R. §§ 3.102, 4.3 (2013). 


II.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in August 2002 and April 2008, of the criteria for establishing an increased rating for his service-connected right knee disability, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates once service connection has been awarded.  These letters accordingly addressed all notice elements, and the August 2002 letter predated the initial adjudication by the AOJ/RO in February 2003.  Nothing more was required.
 
The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records, and SSA records.  The Veteran has been afforded several examinations.  

In October 2012, the Board remanded this claim. The Board directed that the Veteran and his attorney be requested to identify all VA and non-VA medical providers who have treated him for his right knee disorder since September 2005, and to obtain copies of the related medical records that are not already in the claims file, to include all relevant records of treatment rendered by the Biloxi VAMC, since March 2010 to the present, and by the Pensacola VA clinic, from July 2011 to the present.  

In January 2013, the Veteran was sent a duty-to-assist letter that was in compliance with the Board's remand.  The Veteran subsequently identified treatment from Pensacola Orthopaedics & Sports Medicine, and Rheumatology Associates, and these records have been obtained.  VA treatment reports from Biloxi/Pensacola, dated through March 2013, have also been obtained and are associated with the Veteran's Virtual VA file. 

The Board further directed that the Veteran be afforded an examination to evaluate his current right knee disability, to include whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  In April and November of 2013, the Veteran was afforded examinations.  With regard to the Board's request for an estimation of additional loss of motion during flare-ups, notwithstanding some apparently contradictory and confusing language, the beginning of the November 2013 VA examination report clearly states that the Veteran was given the opportunity to schedule his examination during a flare-up, and that he chose the day and time of his appointment.  He is therefore shown to have been examined during a flare-up.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  The degrees of motion, to include after repetitive testing, were recorded at that time, and those findings were discussed supra.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

For the period from September 1, 2005 to August 23, 2011, and from October 1, 2011, a rating in excess of 30 percent for service-connected total right knee replacement is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


